IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                        November 8, 2007 Session

                          CHRISTINA ALTICE v. NATS, INC. ET AL.

                         Appeal from the Chancery Court for Davidson County
                          No. 04-678-I (III) Ellen Hobbs Lyle, Chancellor



                         No. M2007-00212-COA-R3-CV - Filed April 15, 2008


Plaintiff sued defendants to collect a judgment against a defunct nonprofit corporation, claiming
defendants were the alter egos of the defunct corporation. The trial court declined to add a fourth
defendant and granted summary judgment against the plaintiff. Plaintiff appeals both decisions of
the trial court. We affirm in part and reverse in part the grant of summary judgment and reverse the
decision not to add the fourth defendant.

             Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed in Part and Reversed in Part

ANDY D. BENNETT, J., delivered the opinion of the court, in which PATRICIA J. COTTRELL, P.J., M.S.,
and DONALD HARRIS, SR.J., joined.

Stephen E. Grauberger, Nashville, Tennessee, for the appellant, Christina Altice.

Stanley A. Kweller, Nashville, Tennessee, for the appellees, NATS, Inc., Mary Friddell, and Estate
of Rosa Mary Humphreys.

                                                     OPINION

         The genesis of this matter lies in a prior federal lawsuit. A recitation of the facts of that
litigation is necessary to gain a full understanding of the current case. In 1998, Christina Altice, a
former student, sued Nursing Assistant Training Specialists, Inc., a not-for-profit corporation, in the
United States District Court for Middle Tennessee.1 In late March 1999, Altice filed a motion to
compel Nursing Assistant Training Specialists, Inc. to respond to discovery. No response to this
motion was filed. On March 31, 1999, Nursing Assistant Training Specialists, Inc. executed an




       1
           Christina Altice v. Nursing Assistant Training Specialists, Inc., No. 3-98-1014 (M.D. Tenn.).
agreement with NATS, Inc. (“NATS”) to sell its assets to NATS for $7,295.00.2 The District Court
subsequently ordered Nursing Assistant Training Specialists, Inc. to respond to Altice’s discovery
requests. This did not occur, so the court entered a default judgment against Nursing Assistant
Training Specialists, Inc. on May 20, 1999. In the meantime, on April 21, 1999, NATS filed a
charter with the Tennessee Secretary of State as a for-profit corporation. Nursing Assistant Training
Specialists, Inc. was administratively dissolved in January 2000. After an unexplained delay of
almost four years, the District Court entered a judgment awarding Altice $102,820.00 against
Nursing Assistant Training Specialists, Inc. on February 18, 2003. This judgment was domesticated
by order of the Davidson County Chancery Court on February 17, 2004.3

         The lawsuit before this court was filed against NATS on March 5, 2004. It alleges that
NATS is an alter ego of Nursing Assistant Training Specialists, Inc. and was formed to fraudulently
receive the assets of Nursing Assistant Training Specialists, Inc. in order to defeat creditors. The
suit seeks to hold NATS responsible for the judgment against Nursing Assistant Training Specialists,
Inc. In May 2004, the Chancellor allowed the complaint to be amended to add Mary Friddell and
the Estate of Rosa Mary Humphreys as defendants. They were alleged to be alter egos of both
Nursing Assistant Training Specialists, Inc. and NATS. A request to add Charles Friddell4 as a
defendant was denied. A second request to add Charles Friddell as a defendant was denied on July
22, 2004. In September 2006, Altice renewed her motion to add Charles Friddell as a defendant, but
that motion was apparently never ruled on due to the granting of summary judgment in favor of the
defendants. In granting the motion for summary judgment, the Chancellor determined that there
were no genuine issues of material fact and “no indications of badges of fraud, deception, or malice
by these Defendants that would give rise to the Court piercing the corporate veil.” Furthermore, the
court specifically found that “there is no evidence to create a genuine issue of material fact as to
whether or not these Defendants were the alter ego of Nursing Assistant Training Specialists, Inc.
or that they undertook any actions to harm or defraud the creditors of the same.”


          2
            The assets consisted of desks, chairs, some training materials, supplies and an existing lease. The agreement
was signed by Mary Carol Friddell as President of Nursing Assistant Training Specialists, Inc. and Rosa M ary
Humphreys as President of NATS. Ms. Humphreys supplied the funds for the purchase. Ms. Humphreys was the
original shareholder of NATS. She was the President, sole shareholder and sole member of the Board of Directors of
NATS from 1999 until 2003, when she transferred her shares to her daughter, Ms. Friddell. Ms. Friddell held the
position of Secretary of NATS from 1999 until 2002. She is currently President, sole shareholder and sole member of
the Board of Directors of NATS.

          There appears to be some confusion about the roles played by Ms. Friddell and Ms. Humphreys in Nursing
Assistant Training Specialists, Inc. The First Amended Complaint alleges, and the defendants’ answer filed in June 2004
admits, that Mary C. Friddell held the position of President during the entire existence of the corporation and Ms.
Humphreys held the position of Secretary in 1998. Yet in 2006 Ms. Friddell testified in her deposition that she held the
title of Secretary and she “guessed” her mother, Ms. Humphreys, was President. Charles Friddell testified that Mary
Friddell was President and Ms. Humphreys was the Secretary to the board.

         3
        See Christina Altice v. Nursing Assistant Training Specialists, Inc., No. 03-3631-III (Davidson County
Chancery Court 2004).

         4
          Charles Friddell is the husband of M ary Friddell. He served as attorney for both Nursing Assistant Training
Specialists, Inc. and NATS.

                                                          -2-
        In its order denying the Motion to Alter or Amend, the court made further findings. The
court concluded that “the Plaintiff can not show a material breach of fiduciary duty by the
Defendants and that there was no zone of insolvency caused by any of the acts of the Defendants in
this cause.” It further found that the defendants justified their transactions with the corporation and
that the actions of the defendants regarding the making and repaying of loans were justified and
conducted in good faith. Finally, the court found that any contradictions in the defendants’
testimony were not material.

                                         Standard of Review

        The purpose of summary judgment is not to find facts or resolve disputed facts, but rather
to resolve controlling issues of law. Sherlin v. Hall, 237 S.W.3d 647, 649 (Tenn. Ct. App. 2007).
Summary judgment is appropriate only when the moving party demonstrates that there are no
genuine issues of material fact and that he or she is entitled to judgment as a matter of law. Tenn.
R. Civ. P. 56.04. In reviewing the record, the appellate court must view all the evidence in the light
most favorable to the non-moving party and draw all reasonable inferences in favor of the non-
moving party. Sherlin, 237 S.W.3d at 649. When examining a grant of summary judgment, this
court reviews “the record without a presumption of correctness to determine whether the absence
of genuine issues of material facts entitle[s] the defendant to judgment as a matter of law.” Robinson
v. Omer, 952 S.W.2d 423, 426 (Tenn. 1997); see also Burnette v. Estate of Guider, No. E2006-
01164-COA-R3-CV, 2007 WL 4548292, *1 (Tenn. Ct. App. Dec. 27, 2007).

                                     Piercing the Corporate Veil

        “A corporation is presumptively treated as a distinct entity, separate from its shareholders,
officers, and directors.” Oceanics Schools, Inc. v. Barbour, 112 S.W.3d 135, 140 (Tenn. Ct. App.
2003). A corporation’s separate identity, however, may be ignored or “pierced” when that separate
identity is shown to be a sham or dummy or where necessary to accomplish justice. Id. A “suit
against an alter ego in which the plaintiff seeks to pierce the corporate veil in connection with a
previously-obtained judgment against a corporation is not a ‘separate and independent cause of
action.’” Id. at 145 (quoting Matthews Constr. Co. Inc. v. Rosen, 796 S.W.2d 692, 693 n.1 (Tex.
1990)). Thus, when Christina Altice obtained and domesticated the judgment against Nursing
Assistant Training Specialists, Inc., she also did so as to any alter egos of Nursing Assistant Training
Specialists, Inc. Id. at 145.

        In the instant matter, Altice is attempting to show that NATS is the alter ego of Nursing
Assistant Training Specialists, Inc., and that Mary Friddell and/or Rosa Mary Humphreys are alter
egos of both Nursing Assistant Training Specialists, Inc. and NATS. When examining whether to
pierce a corporate veil, this court has relied on the factors listed in Fed. Deposit Ins. Corp. v. Allen,
584 F. Supp. 386 (E.D. Tenn. 1984):
        Factors to be considered in determining whether to disregard the corporate veil
        include not only whether the entity has been used to work a fraud or injustice in
        contravention of public policy, but also: (1) whether there was a failure to collect
        paid in capital; (2) whether the corporation was grossly undercapitalized; (3) the

                                                  -3-
         nonissuance of stock certificates; (4) the sole ownership of stock by one individual;
         (5) the use of the same office or business location; (6) the employment of the same
         employees or attorneys; (7) the use of the corporation as an instrumentality or
         business conduit for an individual or another corporation; (8) the diversion of
         corporate assets by or to a stockholder or other entity to the detriment of creditors,
         or the manipulation of assets and liabilities in another; (9) the use of the corporation
         as a subterfuge in illegal transactions; (10) the formation and use of the corporation
         to transfer to it the existing liability of another person or entity; and (11) the failure
         to maintain arms length relationships among related entities.

Id. at 397 (citations omitted); see Oceanics Schools, 112 S.W.3d at 140. Each of these factors needs
not be present to justify piercing the corporate veil. Oceanics Schools, 112 S.W.3d at 140. In order
to determine whether there are genuine issues of material fact, we must examine the proof regarding
the factors alleged to exist.

        Altice claims that Nursing Assistant Training Specialists, Inc. was grossly undercapitalized.5
Mary Carol Friddell stated in her affidavit that, “[d]uring the course of the existence of Nursing
Assistant Training Specialists, Inc. the company was severely cash strapped.” Ms. Friddell further
stated that she borrowed money and loaned it to the company.

        Nursing Assistant Training Specialists, Inc. was a non-profit corporation, so it did not have
or issue corporate stock. NATS stock was owned solely by Rosa Mary Humphreys and later by
Mary Friddell, her daughter.

        NATS operated out of the same office or business location as Nursing Assistant Training
Specialists, Inc., at least initially. Pursuant to the March 31, 1999 sale agreement, Nursing Assistant
Training Specialists, Inc. assigned the lease for its facilities to NATS. NATS, however, did not
finish out the lease because the building operators wanted NATS to leave.6

       NATS retained the employees of Nursing Assistant Training Specialists, Inc. Both entities
were represented by attorney Charles Friddell, Jr.7 Mr. Friddell’s group employee insurance plan
covers NATS employees . Mr. Friddell’s office handles the bookkeeping for NATS and does some


         5
         Undercapitalization occurs when a company does not having enough capital to carry on its business. Black’s
Law Dictionary 223 (8 th ed. 2004). The term “capital” refers to the money or assets of a business. Id. at 221.

         6
          According to Mr. Friddell, the building operators wanted NATS out because, “some of the people who come
to the school are not ... they don’t appear to be the greatest people in the world.”

         7
           In his deposition on December 18, 2003, Mr. Friddell testified that Nursing Assistant Training Specialists, Inc.
was originally a for-profit corporation which he acquired on behalf of a not-for-profit corporation by the same name.
It was hoped that, as a non-profit, Nursing Assistant Training Specialists, Inc. could capitalize on grants or contracts
with the state or federal governments regarding the Families First Program. It never, however, received any such grants
or contracts.

                                                           -4-
secretarial work for the corporation. Invoices to the attention of NATS are mailed to his office.

        Altice maintains that the corporate assets of Nursing Assistant Training Specialists, Inc. were
diverted to the use of the Friddells. In her deposition, Mary Friddell testified that she never received
any compensation from Nursing Assistant Training Specialists, Inc., that she never made any loans
to Nursing Assistant Training Specialists, Inc., and that she had purchased equipment and supplies
and been reimbursed for about $500.00. Later, when faced with over $76,000.00 worth of checks
made out to her from Nursing Assistant Training Specialists, Inc., Mary Friddell filed an affidavit
stating that, with the exception of three checks reimbursing her for expenses, the checks were
payments to her reimbursing her “for loan repayments.” Similarly, Charles Friddell testified in his
2006 deposition that he made a $10,000.00 loan to Nursing Assistant Training Specialists, Inc.
which was repaid to him by Tommy Eaves, who then became the creditor of Nursing Assistant
Training Specialists, Inc. Mr. Friddell then testified he made no other “sizable” loans. Yet, when
addressing the existence of $26,601.11 in checks written to him by Nursing Assistant Training
Specialists, Inc., Mr. Friddell stated in an affidavit that some “were for purposes of loan
repayments.” He explained that “[d]uring 1995 and 1996, I assisted the company with operating
capital and to help it make payroll and/or payroll taxes.”8 These checks and statements relate to
several Allen factors – gross undercapitalization, the failure to maintain arms length relationships
among related entities, and the general concern that the entity was used to work a fraud or injustice.

        The Chancellor found that there were no genuine issues of material fact and “no indications
of badges of fraud, deception, or malice by these Defendants that would give rise to the Court
piercing the corporate veil.” Furthermore, she specifically found that “there is no evidence to create
a genuine issue of material fact as to whether or not these Defendants were the alter ego of Nursing
Assistant Training Specialists, Inc. or that they undertook any actions to harm or defraud the
creditors of the same,” and that the actions of the Defendants in making and repaying loans were
justified and conducted in good faith. Finally, the Court found that any contradictions in the
Defendants’ testimony were not material.

        Much of the evidence in this case is uncontroverted. We cannot, however, agree with the
Chancellor that there are no genuine issues of material fact or that the contradictions in testimony
of the Friddells were not material. As this case has developed, the central matter of controversy
relates to the so-called loans for which Charles and Mary Friddell were reimbursed. If the
transactions were indeed loans, then it would appear that there was no fraud perpetrated on Altice,
no diversion of corporate assets, and no material failures to maintain arms length relationships. If
these transactions were not loans, however, then the payments take on an entirely different and more
nefarious character which would likely influence a court’s evaluation of the Allen factors in favor




        8
          No loan documents or corporate records were placed in evidence to support either Mary Friddell’s or Charles
Friddell’s contentions that these were loan repayments.

                                                        -5-
of piercing the corporate veil.9 We, therefore, reverse the Chancellor’s grant of summary judgment
as to Mary Friddell. The material facts at issue do not involve NATS or the Estate of Rosa Mary
Humphreys, and we agree that summary judgment is appropriate as to these parties.

                                   Addition of Charles Friddell as a Party

          During the course of this litigation, the trial court twice denied motions by Altice to add
Charles Friddell as a defendant without stating the reason for its ruling. It appears that a renewed
motion to add Mr. Friddell was never acted on. The trial court’s decision to deny a motion to amend
a complaint is reviewed under an abuse of discretion standard. Merriman v. Smith, 599 S.W.2d 548,
559 (Tenn. Ct. App. 1979). Our Supreme Court has summarized the abuse of discretion standard
of review as follows:

         A trial court’s ruling “will be upheld so long as reasonable minds can disagree as to
         the propriety of the decision made.” A trial court abuses its discretion only when it
         “appl[ies] an incorrect legal standard, or reach[es] a decision which is against logic
         or reasoning that cause[s] an injustice to the party complaining.” The abuse of
         discretion standard does not permit the appellate court to substitute its judgment for
         that of the trial court.

Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)(citations omitted). This discretion is somewhat
constrained by Tenn. R. Civ. P. 15(a), which states that leave of the court to amend a pleading “shall
be freely given when justice so requires.” Some of the factors to be considered by the court in
determining whether to grant a motion to amend include: “[u]ndue delay in filing; lack of notice to
the opposing party; bad faith by the moving party, repeated failure to cure deficiencies by previous
amendments, undue prejudice to the opposing party, and futility of amendment.” Merriman, 599
S.W.2d at 559 (citing Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479 (6th Cir. 1973)).

        Initially, in April 2004, Altice tried to add Mr. Friddell as an alter ego of both Nursing
Assistant Training Specialists, Inc. and NATS, noting that he was the registered agent for both
corporations and that his office address was the same as NATS. The defendants’ reply did not raise
any of the Merriman factors mentioned above. Rather, they maintained that neither the complaint
nor the proposed amended complaint alleged any actions by Mr. Friddell which would have
prejudiced Altice or imposed liability on him. The court refused to add Mr. Friddell as a defendant
without explanation.

        Altice made a second attempt to add Mr. Friddell as a defendant in July 2004, alleging that
he did not act at arm’s length in his dealings with either corporation and that he either participated


         9
           The Chancellor’s finding that the actions of the defendants regarding the making and repaying of loans were
justified and conducted in good faith goes beyond the bounds of summary judgment. “Issues of witness credibility
present issues of fact and must be construed in favor of a nonmoving party when considering a motion for summary
judgment.” Lawrence County Educ. Ass’n v. Lawrence County Bd. of Educ., No. M 2004-02224-SC-R11-CV, 2007 WL
4442736, *15 (Tenn. Dec. 20, 2007) (citing Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993)).

                                                         -6-
in or designed the means by which Nursing Assistant Training Specialists, Inc. fraudulently avoided
liability to her. The defendants’ opposition focused on Mr. Friddell’s role as the agent of both
corporations, citing Tennessee agency principles holding that an agent dealing for a disclosed
principle acting within the scope of his powers is not personally liable to third parties. They further
added that Mr. Friddell’s status as husband of one defendant, son-in-law of another, and attorney of
the defendant corporation did not create any liability on his part. Again, without explanation, the
court refused to add Mr. Friddell as a defendant.

        Finally, in September 2006, Altice renewed her motion to add Mr. Friddell as a defendant,
stating that “[n]ew information obtained through the discovery process makes Charles Friddell a
proper party to this action.” The record does not indicate what the new information was. The
defendants’ reply simply relies on the chilling effect the addition of Mr. Friddell as a party would
have on attorneys who represent corporations and on the lack of evidence giving rise to a claim
against him. This motion was apparently never ruled on due to the granting of summary judgment
in favor of the defendants.

        In her appellate brief, Altice maintains that the trial court should have allowed her to add Mr.
Friddell as a defendant. This contention is based on Mr. Friddell’s intimate involvement10 with
Nursing Assistant Training Specialists, Inc., particularly his receipt of thousands of dollars paid to
him by Nursing Assistant Training Specialists, Inc. and his contradictory testimony about the reasons
for these payments. The defendants did not address the amendment issue in their appellate brief.11

        The defendants filed the motion for summary judgment August 23, 2006. Altice filed her
renewed motion to amend to add Mr. Friddell as a defendant on September 15, 2006, and her
response to the summary judgment motion on September 25, 2006, which attached the many checks
written to the Friddells from Nursing Assistant Training Specialists, Inc. We believe the
contradictions between Mr. Friddell’s deposition and his affidavit concerning the existence of loans
to the not-for-profit corporation raise legitimate issues of fact about the purpose of the many checks
written to him. If, as Altice claims, he improperly took money from Nursing Assistants Specialists
Training, Inc., then those funds should have remained assets of the not-for-profit corporation which
could be available to pay toward Altice’s judgment. Thus, not permitting Altice to add Mr. Friddell
as a defendant would be unreasonable and cause an injustice. Consequently, we find that Mr.
Friddell should be added as a defendant.

                                                       Conclusion


         10
              This involvement has been detailed elsewhere in this opinion and need not be repeated here.

         11
           Defendants’ failure to address on appeal the issue of the trial court’s refusal to add Mr. Friddell as a defendant
probably justifies ruling against the defendants on this issue. Tenn. R. App. P. 27(a)(7) requires the appellant to include
in the brief “[a]n argument . . . setting forth the contentions of the appellant with respect to the issues presented, and
the reasons therefor, . . . with citations to the authorities and appropriate references to the record....” (Emphasis added).
Rule 27(b) requires the same of the appellee. Since we have found appellant’s argument persuasive, we do not rely on
Rule 27.

                                                            -7-
        The trial court’s grant of summary judgment to NATS and to the Estate of Rosa Mary
Humphreys is affirmed. The trial court’s grant of summary judgment to Mary Friddell is reversed.
The trial court’s denial of the motion to add Charles Friddell as a defendant is reversed. The case
is remanded for proceedings consistent with this opinion. One half of the costs of appeal are
assessed against Christina Altice and one half the costs of appeal are assessed against Charles
Friddell and Mary Friddell.


                                                      ___________________________________
                                                      ANDY D. BENNETT, JUDGE




                                                -8-